200 Md. 653 (1952)
89 A.2d 307
BAKER
v.
WARDEN OF MARYLAND HOUSE OF CORRECTION.
[H.C. 26, October Term, 1951.]
Court of Appeals of Maryland.
Decided June 11, 1952.
*654 Before MARBURY, C.J., and DELAPLAINE, COLLINS, HENDERSON and MARKELL, JJ.
HENDERSON, J., delivered the opinion of the Court.
This is an application for leave to appeal from a refusal of the writ of habeas corpus. The applicant was convicted of burglary in the Criminal Court of Baltimore City on November 26, 1951 and sentenced to four years in the House of Correction. He alleges that he was unable to employ counsel and his request for court-appointed counsel was denied. The allegation is wholly insufficient to show that counsel was necessary or that lack of counsel resulted in an unfair trial. Cf. Williams v. Warden, 200 Md. 651, 89 A.2d 228.
The petitioner alleges in his brief filed in this court, that evidence was obtained by an illegal search of his home, and that there was a failure of proof of identification. These points were not made below, but if they had been, they would furnish no grounds for the writ. Cullings v. Warden, 198 Md. 670, 81 A.2d 645; Tyson v. Warden, 198 Md. 684, 84 A.2d 59.
Application denied, with costs.